DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks , filed 12/22/21, with respect to the rejection(s) of claim(s) 1-22 under 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to disclose parts that’s virtualizing the connection such as a processor and/ memory for storing instructions, as well in the claim language, Applicant also suggest in the claim language a first subscriber identity as a virtual wireless local area network access point . Examiner is unsure whether the first subscriber identity is acting a VWLAN AP or as fig 1 indicates in the Applicant’s drawing where VWLAN AP interface with the first subscriber identity. Also,  Applicant indicates one or more processes, however one or more process in very broad. Examiner suggest incorporating claims 2 and 4 into claim 1 to make allowable with correcting concerns noted above. In claim 2 , Applicant should amend to add virtual WLAN AP interface, where in claim 2, Applicant details more of how virtualizing is configured which better substantiate  claim 1 as well as adding claim 4,  detailing certain processes, where claim  1  would be allowable. In claim 6,  virtual WLAN AP , where virtual and AP needs to added to claim 6[ claim  virtual WLAN AP to the claim language. In claim 15,  virtual WLAN AP , where virtual and AP needs to added to claim 15[ claim language in claim 15, should be similar to claim  1, whereby adding similar language as in claim 2 and 4]. In claims 16, 17 and 21 adding virtual WLAN AP.  Applicant should amend claims as suggested to overcome 112 rejection.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647